Citation Nr: 1750337	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to July 1973 and from November 1973 to September 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in February 2008 by the Regional Office (RO) in Huntington, West Virginia.  Jurisdiction with this appeal remains with the RO in Atlanta, Georgia.  The Veteran appeared before the undersigned at a Board hearing in October 2015 at the Atlanta RO.  A transcript of that hearing is of record.  In January 2016 and May 2017, the Board remanded the appeal for further development.  The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

The evidence is at least in equipoise as to whether the degenerative arthritis of the Veteran's low back was incurred during his active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for degenerative arthritis of the low back are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

In light of the favorable determination to grant service connection for degenerative arthritis of the low back, the only issue being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide this issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

B.  Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis (degenerative joint disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for a back disability diagnosed as degenerative arthritis.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

Considering the claim for service connection for a back disability, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the appeal period there is X-ray evidence of degenerative arthritis of the low back.  See, e.g., February 2016 VA examination of the thoracolumbar spine.  

The Veteran contends that he incurred multiple back injuries during service, including due to motorcycle accidents in 1971 and 1977 and from falling from a balcony in 1986 in Bahrain.  See, e.g., October 2015 Board hearing transcript.  He also stated that his back problems were due to working on a flight deck on aircrafts and helicopters during his entire 20 years in service.  Id.  The Veteran also explained that when he fell from the balcony in Bahrain in the 1980s he was treated for his injuries at a local hospital.  See February 2009 notice of disagreement.  Lastly, the Veteran reported that he was treated for a back condition in 1969 at a base hospital.  See February 2007 claim.  Notably, the Veteran is service connected for degenerative arthritis of the cervical spine with intervertebral disc syndrome.  See February 2011 rating decision whereby the RO granted service connection for the cervical spine disability based on the Veteran's motorcycle accident during service in October 1971.  

Service treatment records show that in August 1977 the Veteran had a motorcycle accident and that his injuries included multiple abrasions.  His DD 214 Forms show that during his 20 years of active service he was an aircraft mechanic and a system organizational maintenance technician.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

As a lay person, the Veteran is competent to report symptoms of low back pain.  Furthermore, he indeed is competent to state that the low back pain he experiences is similar to the one he suffered in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he has actually observed and is within the realm of his personal knowledge).  His statements and testimony as to ongoing low back pain since service are credible as they are consistent with his circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, there is competent and credible evidence of the Veteran's continuous low back symptoms existing since service.

In summary, the Board finds that the evidence establishes that the Veteran had a back disability during service.  The evidence also establishes that, during the current appeal period, the low back disability has been diagnosed as degenerative arthritis.  There is also probative evidence of a nexus under 3.303(b), between service and the Veteran's degenerative arthritis of the lower back.  

The Board recognizes that there are unfavorable opinions of record, to include the February 2016 VA examination and addendum opinion in June 2017.  To the extent that the Board in the May 2017 remand found the February 2016 examination regarding the etiology of the Veteran's low back disability to be inadequate, it need not be considered.  Further, in the May 2017 remand, the Board asked that an addendum opinion to the February 2016 VA examination be obtained in order for the examiner to consider the Veteran's reports of back symptoms and history since service in determining whether his back disability diagnosed as degenerative arthritis and degenerative disc disease is related to service.  Such an opinion was obtained in June 2017, and the examiner opined that it is less likely than not that the Veteran's low back condition diagnosed as degenerative disc disease was caused or incurred as a result of his active service, as it is more likely due to his post-service fall from a roof or motor vehicle accident in 2005.  

The Board finds that the June 2017 VA opinion at the very least puts the evidence into relative equipoise because the examiner rendered an etiological opinion as to the degenerative disc disease of the low back but did not address the etiology of the degenerative arthritis of the Veteran's low back.  

The Board recognizes that the Veteran incurred post-service injuries to his back as treatment records show that he was in a motor vehicle accident in September 2005 and in July 2006 when he fell off a roof and incurred a lumbar compression fracture.  Treatment records in July 2006 also show a diagnosis of degenerative disc disease.  However, VA is precluded from differentiating between the symptoms of the Veteran's service-connected degenerative arthritis of the low back and those of his other low back disabilities in the absence of clinical evidence that clearly shows such a distinction. Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case it is not possible to distinguish the effects of degenerative arthritis from the other low back disabilities, the reasonable doubt doctrine dictates that all symptoms be attributed to the degenerative arthritis.  Id.  The Board considers the Veteran's original back disability claim to have been fully granted through the above grant of entitlement to service connection for degenerative arthritis of the low back.  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between the Veteran's service and the degenerative arthritis of his low back.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for degenerative arthritis of the low back is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

(CONTINUED ON NEXT PAGE)
ORDER

Service connection for degenerative arthritis of the low back is granted.  

REMAND

After carefully considering this matter, and for reasons expressed below, the Board finds that the issue of entitlement to service connection for an eye disability must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, for the following reasons another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In a June 2017 opinion, the examiner opined that it is less likely than not that the Veteran's dry eye syndrome is due to an event in service, as the February 2016 eye examination showed no evidence of dry/insufficient tear film in either eye.  The examiner also indicated that dry eye syndrome occurs in the general population and with the older demographic.  However, as noted by the Board in the May 2017 remand, the requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the instant case, treatment records during the appeal period show that the Veteran had a diagnosis of dry eye syndrome.  See, e.g., July 2015 VA treatment record.  In May 2017 the Board remanded this issue to obtain an opinion to determine in part whether the Veteran's dry eye syndrome is related to service.  Thus, the June 2017 VA opinion did not comply with the Board's instructions as the examiner did not consider evidence during the appeal period that shows a diagnosis of dry eye syndrome.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his eye disability. The claims file must be made available to the examiner for review of the case. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. All tests and studies deemed necessary should be conducted. After reviewing the claims file and examining the Veteran, the examiner must:

a.) Identify/diagnose all current eye disabilities other than cataracts, right eye strabismic amblyopia, and refractive error.  The examiner must reconcile inconsistencies between the July 2015 VA treatment record that shows dry eye syndrome and the February 2016 VA examination which did not include a diagnosis of dry eye syndrome.  

b.) For each eye disability other than cataracts, right eye strabismic amblyopia, and refractive error-that is diagnosed on current examination or at any time during the appeal period, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  Also, a clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why.   

2. The AOJ must review the medical opinion and examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. When the development requested has been completed, readjudicate the issue of entitlement to service connection for an eye disability.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


